                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


KERRY YOUNG, on behalf of himself             )
and all similarly situated persons,           )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )      No.: 1:17-cv-02829-STA-egb
                                              )
WH ADMINISTRATORS, INC.,                      )
                                              )
        Defendant.                            )


     ORDER GRANTING PLAINTIFF’S MOTION FOR CIVIL CONTEMPT OF COURT
                         ORDER AND SANCTIONS


        Before the Court is Plaintiff’s Motion for Civil Contempt of Court Order and Sanctions,

filed August 31, 2018. (ECF No. 85.) In his Motion, Plaintiff asserts that Defendant failed to

comply with this Court’s Order (ECF No. 82) instructing Defendant to provide Plaintiff or its

legal counsel with all information and documentation in Defendant’s control relating to the

health and welfare benefit plan (“Plan”) participants’ healthcare claims. (ECF No. 85.) In its

Response, Defendant contends that after Plaintiff filed his Motion, Defendant provided the

requested documents to Plaintiff. (ECF No. 87.) Plaintiff replied, informing this Court that

Defendant’s production formed a “mere patchwork of information” necessary for adjudicating

the claims. (ECF No. 90.) This Court ordered counsel for both parties and a corporate

representative for Defendant to appear for a hearing on the Motion on October 22, 2018. (ECF

No. 91.) For Defendant’s failure to comply with this Court’s previous Order and for Defendant’s

failure to produce a corporate representative at the Motion hearing, Plaintiff’s Motion for Civil

Contempt of Court Order and Sanctions is GRANTED.
        This Court has broad contempt power. See 18 U.S.C. § 401. Courts may impose

contempt sanctions both as a punishment and to coerce an offender’s obedience. Int’l Union,

United Mine Workers of American v. Bagwell, 512 U.S. 821, 828 (1994). The power to punish

for contempt is inherent, as enforcing orders is essential to administering justice. 18 U.S.C. §

401 (“A court of the United States shall have power to punish by fine . . . such contempt of its

authority as . . . [d]isobedience or resistance to its lawful writ, process, order, rule, decree, or

comment.”); Ex parte Robinson, 86 U.S. 505, 510 (1873). Thus, imposing civil fines is well

within this Court’s authority.

        It is undisputed that Defendant failed to comply with this Court’s Order instructing

Defendant to “provide to Tennessee Tractor and/or its legal counsel all information and

documentation, whether maintained in electronic or physical format, relating to the healthcare

claims of the Plan participants in WHA’s possession or control” by August 1, 2018. (ECF No.

82.) Almost a month after the date Defendant was required to have produced the aforementioned

documentation, Plaintiff filed his Motion for contempt and sanctions. (ECF No. 85.) In his

Motion, Plaintiff states that Defendant produced merely a single spreadsheet—a clear violation

of this Court’s Order. (Id.) Plaintiff asked this Court to hold Defendant in contempt for its

willful noncompliance. (Id.) In its Response, Defendant claimed to have since provided

Plaintiff with the requested documentation. (ECF No. 87.) Plaintiff replied, elucidating that

Defendant continued to be in contempt, as Defendant had provided only 256 pages of

documentation and information—in stark contrast to the thousands of claims made pursuant to

the Plan. (ECF No. 90.) This Court ordered that both parties appear for a hearing on the Motion

to give Defendant an opportunity to show cause for its alleged failure to comply with this Court’s

previous Order. (ECF No. 91.) Defendant was required to provide a corporate representative
whose testimony would represent the knowledge of WHA regarding the physical and electronic

storage, maintenance, control, location, and availability of relevant documents as well as

Defendant’s alleged failure to comply with the previous Order. (Id.) No such representative

appeared.

       Defendant’s counsel appeared at the Motion hearing and indicated that WHA has a

solitary employee, and that employee had insufficient funds to appear before this Court as

ordered. (See ECF No. 91.) Defendant’s counsel informed the Court that this is one of several

cases against Defendant for matters pertaining to the failure to administer health and welfare

benefit plans. See, e.g., G.W. Foods, Inc. Health, Welfare, & Benefits Plan, et al. v. WH

Administrators, Inc., No. 6:17-CV-03380-SRB, 2018 WL 3414323 (W.D. Mo. May 17, 2018);

Reg'l Med. Ctr. of San Jose v. WH Administrators, Inc., No. 5:17-CV-03357-EJD, 2017 WL

6513441 (N.D. Cal. Dec. 20, 2017). The United States District Court for the District of

Maryland ordered Defendant to cease its “services, duties, responsibilities, [and] obligations” on

July 6, 2018. Acosta v. WH Administrators, Inc., et al., No. 1:18-cv-01290-RDB (D.C.M.D. July

6, 2018) (ECF No. 29-1). Because there is a pending criminal claim against Defendant, even if

Defendant’s representative had appeared, Defendant’s counsel purported that the representative

would have asserted his Fifth Amendment rights. Though an appearance may have fruitless, this

Court finds Defendant’s failure to provide a representative at the Motion hearing as further

grounds for contempt.

       Defendant’s counsel and Plaintiff’s counsel told this Court that the Friday prior to the

hearing, Defendant delivered more documents to Plaintiff. Plaintiff, however, still lacks all the

documents necessary to adjudicate the claims against Defendant.
        For Defendant’s failure to comply with the prior Order and its failure to provide a

corporate representative at the hearing, Plaintiff’s Motion is GRANTED. In accordance with 18

U.S.C. § 401, this Court awards Plaintiff costs incurred in enforcing compliance with the

previous Order. Plaintiff’s counsel has ten (10) days from the entry of this Order to submit a list

of costs.

        This Court—again—orders Defendant to provide Plaintiff or its legal counsel with all

information and documentation in Defendant’s control relating to the Plan participants’ claims,

in accordance with this Court’s prior Order. (ECF No. 82.) Defendant has fifteen (15) days to

comply.

        IT IS SO ORDERED.



                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: October 26, 2018
